OPINION — AG — THERE IS NO APPARENT LEGAL REASON WHY AN ATTORNEY MAY NOT SERVE AS A MEMBER OF THE OKLAHOMA ALCOHOLIC BEVERAGE CONTROL BOARD.  FURTHER, REPRESENTATION OF CLIENTS AND ACCEPTANCE OF EMPLOYMENT FROM THEM MUST BE CONDITIONED UPON FULL COMPLIANCE WITH THE EXPRESS PROVISIONS OF THE OKLAHOMA ALCOHOLIC BEVERAGE CONTROL ACT AND THE CODE OF ETHICS FOR STATE OFFICIALS AND EMPLOYEES. (PRIVATE ATTORNEY) CITE: 74 Ohio St. 1971 1407 [74-1407], 37 Ohio St. 1971 507 [37-507], ARTICLE XXVII, SECTION 1, 37 Ohio St. 1971 511 [37-511] 74 Ohio St. 1971 1401 [74-1401] THRU 74 Ohio St. 1971 1416 [74-1416] (CODE OF ETHICS FOR STATE OFFICIALS AND EMPLOYEES), 74 Ohio St. 1971 1402 [74-1402], 74 Ohio St. 1971 1404 [74-1404] (KENNETH DELASHAW)